DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 9, 13-14 and 19 objected to because of the following informalities:  
Claim 1, line 14 recites the limitation “a vehicle crash” which should be changed to “the vehicle crash” in accordance with claim 1, line 11.
Claim 5, line 3 recites the limitation “a vehicle crash” which should be changed to “the vehicle crash” in accordance with claim 1, line 11.
Claim 9, line 5 recites the limitation “a vehicle crash” which should be changed to “the vehicle crash” in accordance with claim 1, line 11.
In claim 13, line 4, the second recitation of “an unlocking position” should be changed to “the unlocking position” to reflect the antecedent basis of the first recitation.
Claim 14, line 2 recites the limitation “claim1” which should be changed to “claim 1”.  
Claim 19, line 3 recites the limitation “and at least one absorption part” which should be changed to “and the at least one absorption part”.
Claim 19, line 4 recites the limitation “a vehicle crash” which should be changed to “the vehicle crash” in accordance with claim 1, line 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “may” in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See also: 
claim 9, line 4
claim 11, line 3
claim 14, line 3
claim 18, line 3
Claim 3 recites the limitation "a central axis direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the associated absorption part” in lines 5-6 and 8. The recitation in lines 5-6 lacks antecedent basis in the claims. Additionally, it is unclear if these two recitations refer to the same associated absorption part, or if it is referring to 
Claim 9 recites the limitation "the passage close to the end portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the steering column adjustment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glinowiecki et al. (US 2001/0011486 A1), hereinafter Glinowiecki.
	Regarding claim 1, Glinowiecki discloses (Fig. 2 & 5-6) a steering column assembly 20 for a vehicle (Title), comprising:

	an energy absorption device 21, 22, 23 (Fig. 5-6), which is coupled to the mounting element 6A (Fig. 5) and which has at least one elongate absorption part 21 and at least one reduction part 22, 23, through which the absorption part 21 extends (Fig. 5-6), and wherein said passage has a smaller cross-section than an end portion of the absorption part 21 (Passage formed by 22 and 23 has smaller cross section than right end of 21),
	wherein in the event of a vehicle crash, at least the absorption part 21 is fixedly coupled to either the mounting element 6A or the sleeve element 2 (Para. [0029]), while the reduction part 22, 23 is fixedly coupled to the other of the two elements (Fig. 5, 22 and 23 are coupled to mounting element 6A),
	wherein in the event of the vehicle crash the mounting element 6A and the sleeve element 2 are coupled to each other in a longitudinally displaceable manner (indicated by arrow V in Fig. 6), so that a relative longitudinal movement between the absorption part 21 and the reduction part 22, 23 may take place (difference between Fig. 5 & 6), wherein due to the longitudinal movement and due to an applied tensile force to the absorption part 21 (Para. [0029] says 21 is connected to sleeve 2 via contact points (at left end of 21), so as sleeve is moved left as indicated by arrow in Fig. 6, the absorption part 21 is pulled through the reduction part via a tensile force from said contact points), the end portion is plastically deformed in cross-section through the smaller passage in cross-section (Fig. 5 & 6).
claim 2, Glinowiecki further discloses that at least the end portion of the absorption part 21 may extend exclusively linearly in the direction of the longitudinal movement (Fig. 2 & 5).
	Regarding claim 3, Glinowiecki further discloses that the passage is formed by one entirely closed matrix or a plurality of projections (Fig. 2 & 5) which are extending in the central axis direction of the absorption part 21 or rollers, wherein the matrices abut only against peripheral portions or against the entire outer circumference of the absorption part, and the projections or rollers abut only against peripheral portions of the absorption part 21 (Fig. 2 & 5).
	Regarding claim 4, Glinowiecki further discloses that the passage is narrowed in the direction of movement laterally to the absorption part 21, seen in the direction of its retaining portion opposing the end portion (Fig. 5, passage formed by 22 narrows in axial direction).
	Regarding claim 5, Glinowiecki further discloses that the absorption part 21 in the initial state (Fig. 5) before the vehicle crash, has a cross-section from the support end opposing the end portion at least up to the passage (narrow portion at left end of absorption part 21), said cross-section allowing movement through the passage without plastic deformation of the absorption part 21 (Fig. 5, absorption part 21 could move through passage to the right without deforming).
	Regarding claim 15, Glinowiecki further discloses that all absorption parts 21 are parallel to each other (Fig. 5, top and bottom absorption parts 21 are parallel) and/or secured to a longitudinal end of the same support member.
claim 16, Glinowiecki further discloses that the absorption parts 21 are parallel to the steering shaft 3 (Fig. 5 shows absorption parts 21 parallel to sleeve 2, which is parallel to steering shaft 3.
Allowable Subject Matter
Claims 6-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17, 19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 tach energy absorbing steering columns of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616